UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4066

WILLIAM D. STOVALL,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
James C. Cacheris, Senior District Judge.
(CR-95-403)

Submitted: January 12, 1999

Decided: February 25, 1999

Before MURNAGHAN and MICHAEL, Circuit Judges, and HALL,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas J. Foltz, Alexandria, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Pamela O. Barron, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

William D. Stovall appeals from an order of the district court
revoking his term of supervised release for non-compliance with the
conditions thereof. We affirm.

Stovall was convicted in 1992 in United States District Court for
the District of Colorado of sixteen counts of false claims and state-
ments. He was sentenced to a term of imprisonment followed by three
years of supervised release and ordered to pay restitution in the
amount of $75,803. Jurisdiction over Stovall was transferred to the
Eastern District of Virginia for completion of Stovall's period of
supervised release. Shortly before the expiration of his supervised
release, the probation office requested that Stovall complete a finan-
cial questionnaire and submit financial documentation to assess his
ability to pay the balance of the restitution. Stovall refused. The pro-
bation office later filed a petition alleging violations of conditions of
supervised release. After a hearing, the district court found that Sto-
vall violated several conditions of his supervised release: that he
failed to provide the probation officer with financial information;
failed to truthfully answer all questions of the probation officer; and
failed to comply with the payment of restitution. The court terminated
supervised release, sentenced Stovall to sixty days' imprisonment,
and made the balance of the restitution due and payable immediately.

By permitting the restitution condition of supervised release to
stand after revoking supervised release, the district court did not
extend Stovall's term of supervised release. See United States v.
Lominac, 144 F.3d 308, 314-16 (4th Cir. 1998); United States v.
Eicke, 52 F.3d 165, 166-67 (7th Cir. 1995). Accordingly, the imposi-
tion of a term of incarceration along with an order to pay the balance
of restitution does not amount to plain error. See United States v.
Olano, 507 U.S. 725, 731-32 (1993). Likewise, the court did not
abuse its discretion by refusing to consider the validity of the original
restitution order and terminating Stovall's term of supervised release
on the ground Stovall failed to satisfy the restitution order. See United
States v. Armand, 992 F.2d 316, 317 (11th Cir. 1993); United States
v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

                     2
Accordingly, we affirm the district court's order. We dispense with
oral argument because the facts and legal contentions are adequately
set forth in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3